UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-4630 John Hancock Investment Trust III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: July 31, 2012 ITEM 1. SCHEDULE OF INVESTMENTS Greater China Opportunities Fund As of 7-31-12 (Unaudited) Shares Value Common Stocks 99.8% (Cost $61,794,166) China 30.5% AAC Technologies Holdings, Inc. 244,000 708,882 BBMG Corp., H Shares 590,000 366,333 China Communications Construction Company, Ltd., H Shares 548,000 480,808 China Construction Bank Corp., H Shares 3,016,000 2,022,941 China Eastern Airlines Corp., Ltd., H Shares (I) 2,780,000 967,059 China Minsheng Banking Corp., Ltd., H Shares 1,071,500 988,247 China Outfitters Holdings Ltd. 2,608,000 502,872 China Pacific Insurance Group Company, Ltd., H Shares 349,000 1,100,882 China Shenhua Energy Company, Ltd., H Shares 333,500 1,236,434 CNOOC, Ltd. 829,000 1,664,380 Goodbaby International Holdings Ltd. 1,354,000 330,383 Haitong Securities Company, Ltd., H Shares (I) 460,400 560,875 Industrial & Commercial Bank of China, H Shares 4,471,500 2,551,185 PetroChina Company, Ltd., H Shares 926,000 1,157,642 Ping An Insurance Group Company, H Shares 159,000 1,241,852 Shenzhou International Group Holdings, Ltd. 419,000 735,304 Sinotruk Hong Kong, Ltd. 980,000 514,163 Sunac China Holdings Ltd. 1,015,000 427,951 Tencent Holdings, Ltd. 30,000 890,462 Tingyi (Cayman Islands) Holding Corp. 258,000 634,211 Zhuzhou CSR Times Electric Company, Ltd., H Shares 277,000 655,833 Hong Kong 40.1% AIA Group, Ltd. 550,600 1,925,578 BOC Hong Kong Holdings, Ltd. 241,000 736,190 Brilliance China Automotive Holdings, Ltd. (I) 602,000 488,255 Cheung Kong Infrastructure Holdings, Ltd. 221,000 1,329,184 China Everbright International, Ltd. 1,445,000 747,387 China Mobile, Ltd. 171,500 2,005,420 China Resources Cement Holdings, Ltd. 580,000 303,901 China Resources Land, Ltd. 960,000 1,933,248 China Unicom Hong Kong, Ltd. 652,000 954,371 Foxconn International Holdings, Ltd. (I) 1,369,000 408,142 Haier Electronics Group Company, Ltd. (I) 747,000 857,783 Hong Kong & China Gas Company, Ltd. 276,100 636,905 Hutchison Whampoa, Ltd. 147,000 1,317,664 Kerry Properties, Ltd. 317,000 1,443,820 Kunlun Energy Company, Ltd. 638,000 1,025,698 Lee & Man Chemical Company, Ltd. 914,000 439,627 Li & Fung, Ltd. 304,000 595,371 New World Development Company, Ltd. 781,000 991,706 Nine Dragons Paper Holdings, Ltd. 1,587,000 740,889 Power Assets Holdings, Ltd. 67,500 529,850 Shimao Property Holdings, Ltd. 915,000 1,302,036 Sino Biopharmaceutical 1,688,000 634,308 Sino Land Company, Ltd. 784,000 1,330,120 Swire Properties, Ltd. 211,800 629,994 Vinda International Holdings, Ltd. 862,000 1,415,967 Wharf Holdings, Ltd. 119,000 682,795 Xinyi Glass Holdings Company, Ltd. 1,174,000 591,526 Macau 1.1% Sands China, Ltd. 243,600 714,186 1 Greater China Opportunities Fund As of 7-31-12 (Unaudited) Shares Value Taiwan 28.1% Cheng Shin Rubber Industry Company, Ltd. 475,000 1,258,636 China Life Insurance Company, Ltd. 549,000 529,236 E.Sun Financial Holding Company, Ltd. 974,000 529,992 Flexium Interconnect, Inc. 135,000 539,719 Formosa Plastics Corp. 182,000 501,138 Foxconn Technology Company, Ltd. 179,000 627,847 Hermes Microvision, Inc. (I) 29,000 335,249 Hon Hai Precision Industry Company, Ltd. 874,000 2,424,498 King Slide Works Company, Ltd. 112,000 645,492 Kinsus Interconnect Technology Corp. 99,000 275,823 Largan Precision Company, Ltd. 23,000 467,216 MediaTek, Inc. 52,000 437,827 Mega Financial Holding Company, Ltd. 1,181,000 947,528 Pegatron Corp. 264,000 342,316 Powertech Technology, Inc. 395,000 789,138 Ruentex Industries, Ltd. 343,000 668,991 SinoPac Holdings Company, Ltd. 2,131,000 912,002 Taiwan Cement Corp. 565,000 654,101 Taiwan Mobile Company, Ltd. 459,000 1,509,515 Taiwan Semiconductor Manufacturing Company, Ltd. 1,304,089 3,489,339 Yungtay Engineering Company, Ltd. 195,000 317,782 Total investments (Cost $61,794,166)† 99.8% Other assets and liabilities, net 0.2% Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. (I) Non-income producing security. † At 7-31-12, the aggregate cost of investment securities for federal income tax purposes was $61,921,467. Net unrealized appreciation aggregated $2,732,538, of which $6,492,526 related to appreciated investment securities and $3,759,988 related to depreciated investment securities. The Fund had the following sector composition as of 7-31-12 (as a percentage of total net assets): Financials 35.2% Information Technology 18.1% Consumer Discretionary 10.4% Industrials 8.7% Energy 7.8% Telecommunication Services 6.9% Materials 4.6% Utilities 3.9% Consumer Staples 3.2% Health Care 1.0% Other Assets & Liabilities 0.2% 2 Greater China Opportunities Fund As of 7-31-12 (Unaudited) Notes to the Schedule of Investments Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
